Citation Nr: 0004763	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
the cause of the veteran's death is well grounded.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to June 
1943.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1996 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for the cause of the veteran's death was denied.  
The appellant appealed this decision.  

In November 1999, the Board remanded the case for 
clarification of the appellant's representation.  The 
requested development has been completed and the case is 
returned to the Board for further appellate review.


FINDINGS OF FACT

1. The veteran died on July [redacted], 1996, at the age of 
seventy-seven.

2.  The Certificate of Death lists the immediate cause of 
death as myocardial infraction with no underlying causes 
given; an autopsy was not performed.  

3.  At the time of his death, the veteran's only service 
connected disabilities were defective hearing and anxiety 
neurosis.
 
4.  The veteran's private physician opined that the veteran's 
death was a result of cardiac arrest brought on by 
unrelenting anxiety and depression and prolonged usage of 
medication for his anxiety and depression.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing post-service 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Certificate of Death submitted by the appellant indicates 
that the veteran passed away on July [redacted], 1996, at the 
age of seventy-seven.  The immediate cause of death was listed 
as myocardial infraction.  There were no underlying causes given 
and an autopsy was not performed.  

At the time of his death, the veteran was in receipt of VA 
disability compensation for defective hearing, rated as 60 
percent disabling, and anxiety neurosis, rated as 30 percent 
disabling.  These were the only disabilities for which 
service connection had been established.  The appellant 
contends that the veteran's myocardial infraction resulted 
from his service connected anxiety disorder.  

In support of her claim, the appellant submitted statements 
from Dr. Elga B. White, the veteran's private physician of 30 
years, dated in July 1997 and February 1998.  Dr. White 
opined that the veteran's death was a result of cardiac 
arrest brought on by unrelenting anxiety and depression.  He 
further indicated that, "It is a well known medical fact 
that anti-anxiety and antidepressant medications can produce 
cardiac conduction defects, arrhythmias, and acute cardiac 
arrest resulting in sudden death."  Dr. White opined that 
the veteran died as a result of prolonged usage of such 
medication.  

As set forth above, evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where such 
assertions are inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  See King.  Additionally, where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded requirement of 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  See Caluza.  Accordingly, for the 
purpose of determining whether the appellant's claim is well 
grounded, the opinion of Dr. White of the relationship 
between the veteran's service connected psychiatric disorder 
and his myocardial infraction is accepted as true. Therefore, 
as there is evidence that the cause of the veteran's death 
(myocardial infraction) is due to a service connected 
disability (anxiety neurosis), the Board finds, with respect 
to the appellant's claim for entitlement to service 
connection for the cause of the veteran's death, that she has 
satisfied the requirement of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  It is now incumbent upon VA to 
reconsider this claim on the merits; therefore, this claim is 
accordingly remanded for further development. (see REMAND, 
below).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As stated above, the appellant has submitted evidence from 
the veteran private physician indicating his opinion that the 
veteran's death is attributable to the medication that he was 
prescribed for his psychiatric disorder.  

The evidence also includes the report of a VA cardiologist, 
Dr. William Hancock, who reviewed the veteran's claims 
folder, to include the July 1997 and February 1998 opinions 
and clinical records of Dr. White.  Based on his review of 
the evidence contained in the claims folder, Dr. Hancock 
opined that it was unlikely that the veteran's psychiatric 
condition or psychiatric medicines contributed significantly 
to his demise.  Further, Dr. Hancock indicated that an 
important factor that "has not been addressed" is the 
veteran's chronic obstructive pulmonary disease.  Dr. Hancock 
noted that Dr. White's letter of February 1998 states that, 
"It is a well known medical fact that anti-anxiety and 
antidepressant medications can produce cardiac conduction 
defects, arrhythmias, and acute cardiac arrest resulting in 
sudden death;" however, Dr. White does not describe what 
medicines the veteran may have taken which he felt could have 
triggered the veteran's death.  Dr. Hancock was able to 
review Pamelor and Ativan; however, he questioned whether the 
veteran was taking any other psychiatric medicine.  Dr. 
Hancock also noted that there was a gap in time between the 
last medical record and the date of the veteran's death.   
The most recent private clinical records from Dr. White are 
dated in July 1994 and the most recent VA medical evidence is 
contained in a VA examination report of November 1995.  

Based on the conflicting opinions expressed by Drs. White and 
Hancock and the questions raised by Dr. Hancock in his 
examination of the claims folder, the Board is of the opinion 
that further development of the case is warranted.  


Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all health care providers 
who have treated the veteran for his 
psychiatric disorder, chronic obstructive 
disorder, or any other cardiopulmonary 
condition since July 1994.   After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should ask Dr. White to 
specify what particular medication that 
the veteran was prescribed that he feels 
may have caused his myocardial 
infraction.  Dr. White should be asked to 
provide a basis for his opinion.  With 
respect to his treatment of the veteran, 
Dr. White should also be asked to 
identify with specificity any 
cardiovascular diseases, processes, 
diagnoses or symptomatology that he 
observed during the years that he treated 
the veteran that may be attributed to his 
psychiatric disorder.

3.  Following completion of the above, 
the claims folder should be forward to a 
VA cardiologist, who has not previously 
reviewed the veteran's claims folder, to 
provide an opinion as to the 
relationship, if any, between the cause 
of the veteran's death and his service 
connected psychiatric disorder.  The 
examiner should be asked to:

a)  review the claims folder prior 
to compiling his or her report and 
should indicate on the report that 
such review has been completed.  

b)  address the conflicting opinions 
expressed by Dr. White and Dr. 
Hancock.  The examiner should offer 
an opinion as to whether the 
veteran's myocardial infraction is 
"more likely than not," "as 
likely as not," or "more likely 
not" related to, or resulted from, 
his psychiatric disorder and 
treatment therefore. 

4.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

5.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon her claim.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals




 



